Matter of Jones v Bronx County Supreme Ct. (2016 NY Slip Op 04157)





Matter of Jones v Bronx County Supreme Ct.


2016 NY Slip Op 04157


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Friedman, J.P., Renwick, Moskowitz, Richter, Kapnick, JJ.


1342 57/16 -1737

[*1]In re Anthony Jones,	OP Petitioner,
vThe Bronx County Supreme Court, etc., Respondent.


Anthony Jones, petitioner pro se.
John W. McConnell, Office of Court Administration of the State of New York (Shawn Kerby of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: MAY 31, 2016
CLERK